Citation Nr: 1725945	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial rating for anxiety disorder, not otherwise specified (NOS), currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S. V., and M. W.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989, from September 1990 to May 1991, and from June 1991 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This case is now under the jurisdiction of the St. Paul, Minnesota VA RO.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in May 2015, October 2015, and December 2016.  The case has been returned to the Board for review.
 
In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the initial rating for the Veteran's anxiety disorder, NOS to 50 percent, effective from August 1, 2011, the effective date of the award of service connection.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDING OF FACT

The Veteran's service-connected anxiety disorder has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

For the purposes of considering evidence in conjunction with the rating criteria for a disability rating for anxiety disorder, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Specific Rating Criteria for Rating Mental Disorders

The Veteran's anxiety disorder is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's anxiety disorder that affect the level of occupational and social impairment.

Analysis - Anxiety Disorder

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows.  

The Veteran was provided a VA examination in September 2011, two months after his separation from service.  The claims file was reviewed.  The Veteran was not currently working.  The Veteran stated he currently has plenty of friends and is content with his friendships.  Regarding symptoms, the Veteran reported a depressed mood, chronic sleep impairment, and mild memory loss.  The Veteran reported being startled easily and his desire to avoid conflict.  The Veteran stated his mood is reserved and denied loss of pleasure in day to day activities or having excessive worries or anxiety.  He reported having nightmares about twice per week.  The Veteran stated his energy level during the day is pretty good and that his motivation was good.  The examiner stated the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner assigned a GAF score of 65.  

An October 2011 VA treatment record noted the Veteran has nightmares and tries to avoid conflict.  He reported he has some difficulties with focusing in school and that he is able to be friends with people in his bowling league.  The Veteran stated his primary concern is memory and concentration issues.  The Veteran denied any significant mental health issues and was assessed a GAF score of 65.  

An April 2012 VA treatment record noted the Veteran was constantly on-guard, avoided crowds and socializing, he reported nightmares, and feeling depressed and frequently irritable.  The Veteran's GAF score was 55.   

In June 2012, the Veteran was provided a private medical examination.  The private examiner noted the Veteran was dressed neatly and clean shaven.  The Veteran cooperated fully during the two hour interview and psychological testing.  He was not defensive and was able to communicate effectively with the examiner.  The Veteran reported he had to drop out of college and that he resigned from his prison guard position because he was missing too many days of work.  The Veteran stated he stopped doing any social activity except those encouraged by his girlfriend.  During examination the Veteran was oriented to person, place, and time.  The Veteran stated that more than half of days in a week he feels tired and has poor appetite.  He said he has thoughts that he would be better off dead or of hurting himself.  The Veteran's GAF score was 45.

An October 2012 VA treatment record noted the Veteran feels overwhelmed by depression, with low motivation, anhedonia, decreased interest, and low energy.  The Veteran was alert and oriented.  He was well groomed with good eye contact and speech.  The Veteran denied suicidal or homicidal ideations.  The Veteran's GAF score was 55.

A November 2012 VA treatment record listed a GAF score of 55.

In April 2013, VA received a statement from the Veteran.  He stated he suffers from panic attacks 2 to 3 times weekly and has had to withdraw and isolate himself from relationships in order to avoid triggering additional panic attacks.  The Veteran stated he is completely dependent on his girlfriend to make decisions for him; even routine decisions such as buying clothes are not possible without her assistance.  

The Veteran received a private mental examination in July 2013.  The private examiner stated the Veteran was able to communicate effectively and maintained good eye contact throughout the interview.  The Veteran stated he was still attending school but was struggling with his classes.  He continued to live with his girlfriend and was active with the Wounded Warriors Program and met monthly for functions.  The Veteran also recently took a trip to Chicago with other Veterans and felt comfortable on the trip.  The Veteran further stated he avoids talking about his experiences with civilians and his girlfriend.  The examiner stated the Veteran was hypervigilant with an exaggerated startle response and his concentration was severely impaired along with his short-term memory and attention.  During the mental status examination the Veteran was oriented to person, place, and time.  The Veteran stated he does not trust other people and that he was somewhat obsessive-compulsive.  The Veteran was able to communicate effectively and his personal hygiene was excellent. 

The Veteran was provided a VA examination in September 2013.  The claims file was reviewed.  It was noted that the Veteran was provided a VA examination in September 2011 and he was diagnosed with anxiety disorder, NOS with a GAF score of 65.  The Veteran reported he currently is a full time student studying pre-law.  He stated he is currently struggling in school and that he has a short attention span and that he is easily distracted.  Regarding symptoms, the Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, irritability, and intrusive thoughts of military experiences.  During examination, the Veteran presented adequately groomed and dressed.  He was alert and well oriented.  The Veteran had logical and coherent thought and speech processes.  The Veteran did not report feelings of hopelessness and denied suicidal ideation.  The VA examiner described the level of the Veteran's occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 60.     

During the August 2014 hearing before the undersigned VLJ the Veteran testified that he was always on alert and is very irritable.  The Veteran testified that he has no friends since he does not trust people.  Additionally, he stated he is close with his wife and calls his family probably twice a month.   

The Veteran was afforded another VA examination in August 2015.  The claims file was reviewed.  The Veteran currently worked at an airport taxi stand for over a year.  The Veteran reported being inconsistent in attending mental health treatment, including several no shows in the previous year.  Upon examination the Veteran appeared alert and oriented.  He was appropriately groomed and dressed.  The Veteran made good eye contact with the examiner and was generally cooperative.  The Veteran's speech and thought content was unremarkable.  The Veteran described his mood as edgy.  He stated he does not sleep much and that he often wakes up throughout the night.  The Veteran stated he feels good about his future.  The Veteran reported having poor concentration and memory and feeling easily overwhelmed.  The Veteran reported that he gets along with his wife very well and reported having associates but no friends.  

The Veteran was provided a VA examination in December 2015.  The claims file was reviewed.  The Veteran reported he has a great relationship with his wife and mother.  Additionally, the Veteran stated he has no close friends and does not belong to any social groups.  The Veteran currently worked at the airport doing background checks.  Regarding symptoms, the Veteran reported hypervigilance, exaggerated startle response, anxiety, mild memory loss, and sleep disturbance.  On examination the Veteran appeared alert and oriented.  The Veteran had appropriate eye contact with normal speech for rate and volume.  He interacted in a polite and cooperative manner.  The Veteran's social skills and insight were appropriate.  The Veteran stated he feels anxious all the time and that he avoids everything.  The Veteran complained of low energy, poor sleep, and poor focus.  The examiner summarized the Veteran's level of occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran was provided a VA examination in February 2016.  The claims file was reviewed.  The Veteran currently worked at the airport as a PSA and has been in his current job for two years.  The Veteran noted he gets along well with others in the workplace.  Regarding symptoms, the Veteran reported mild and situational anxiety, chronic sleep impairment, mild difficulty in establishing and maintaining effective work and social relationships, and very mild difficulty in adapting to stressful circumstances.  Upon examination, the Veteran responded in a consistent, open, and honest manner.  The Veteran was alert and oriented.  He had appropriate eye contact and his speech was normal for rate and volume.  The Veteran interacted in a polite and cooperative manner.  His social skills and insight were appropriate.  The Veteran stated he is very alert and watchful while home.  The Veteran did not endorse feeling overly down or sad.  The Veteran denied feelings of helplessness, worthlessness, and hopelessness.  The Veteran stated he feels good about himself.  The examiner described the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

As stated above, the case was previously remanded by the Board in May 2015 and October 2015.  The case was remanded because the VA examiners failed to discuss the Veteran's other diagnosed mental disabilities.  The Board directed the VA examiners to ascertain which symptoms were attributable to the Veteran's service-connected anxiety disorder and which symptoms were attributable to his non service-connected disabilities.  In order to comply with the Board's remands the Veteran was afforded a VA examination in February 2016.  The examiner thoroughly reviewed the record, interviewed the Veteran, and prepared an extensive report.  The February 2016 VA examiner determined the Veteran only has one current mental disability, anxiety disorder, NOS.  The February 2016 VA examiner also determined that throughout the appellate period, anxiety disorder, NOS, was the Veteran's only mental disorder.  As rationale, the VA examiner stated the Veteran's diagnosis of PTSD incorrectly applied the DSM-IV and DSM-V criteria.  The examiner further stated the Veteran's October 2011 diagnosis of adjustment disorder was given at an initial mental health evaluation and this is a common diagnosis when there is not enough data to render a more definitive diagnosis.  Relating to the Veteran's July 2013 diagnosis of major depressive disorder, the examiner stated that there is a significant overlap between depression symptoms and trauma-related symptoms and after reviewing the record and interviewing the Veteran, the symptoms he describes are not attributable to major depressive disorder.  Therefore, the VA examiner concluded the Veteran's only mental disorder throughout the rating period is anxiety disorder, NOS.  As such, the Board finds that the VA examinations are adequate for rating purposes and that its previous remands have been substantially complied with.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Since the Veteran only has one currently diagnosed mental disability, and resolving the benefit of the doubt in the Veteran's favor, the Board attributes all of the symptoms described by the Veteran to his service-connected anxiety disorder, NOS.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In reviewing the evidence, the Board finds that the Veteran's anxiety disorder is productive of functional impairment more comparable to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130.

The VA records reflect symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective social relationships, and difficulty in adapting to stressful, circumstances.  The VA examinations show the Veteran has almost consistently been employed or attending college full-time since his separation from service.  In terms of social impairment, the Veteran reported he does not have many friends but has a good relationship with his wife and family.

While the Veteran has experienced depression, it does not show that it is of such severity that it affects his ability to function independently.  The records reflect the Veteran is able to perform activities of daily living to include bathing and grooming.  The Board acknowledges the Veteran's limited social contact and the June 2012 private examination where the Veteran stated he has thoughts that he would be better off dead.  However, during the entire period on appeal the Veteran has remained in a committed relationship and continued to engage in activities such as bowling, attending church, traveling with fellow Veterans, and attending veterans' social events.  The VA examinations assess the Veteran's anxiety disorder symptoms as moderate.  The Board assigns great probative value to the February 2016 VA examiner's opinion that the Veteran experienced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but otherwise generally satisfactory functioning.  The examiner's opinion is consistent with the assignment of a 50 percent initial disability rating.  Thus, the Board finds that the Veteran's anxiety disorder is not productive of functional impairment more comparable to occupational and social impairment contemplated by the criteria for a disability rating of 70 percent during the entire period on appeal.  

The Veteran is also not entitled to a 100 percent disability rating.  The evidence of record does not demonstrate total occupational and social impairment as a result of his service-connected anxiety disorder.  The Veteran's anxiety disorder has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  The Veteran's speech and ability to communicate have been assessed as normal with no psychotic symptoms and his behavior has been appropriate.  As the record does not reflect total occupational and social impairment, a 100 percent disability rating is not warranted.  38 C.F.R. § 4.130.

The Board considered the assigned GAF scores during the appellate period.  The records reflect a range of GAF scores from 55 to 65 indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) to mild symptoms or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  There was one GAF score of 45 indicating serious symptoms or serious impairment in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Taking into consideration the GAF scores, the clinical findings found on multiple examinations, the Board finds that the GAF scores are consistent with the assigned initial disability rating of 50 percent.  A staged initial rating in excess of 50 percent is not warranted.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected anxiety disorder at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board therefore finds that the criteria for a higher initial rating for the Veteran's anxiety disorder have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
   

ORDER

Entitlement to an initial rating greater than 50 percent for service-connected anxiety disorder is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


